Citation Nr: 1224435	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  11-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied service connection for hearing loss and tinnitus.  The Veteran filed a notice of disagreement in October 2010, and was issued a statement of the case in March 2011.  The Veteran filed a substantive appeal in March 2011 (via a VA Form 9, Appeal to Board of Veterans' Appeals).

The Veteran was scheduled for hearings before a Decision Review Officer (DRO) in December 2011 and January 2012, at the VA Medical Center (VAMC) in Lebanon, Pennsylvania.  Notices were sent to his correct address in October 2011 and November 2011.  Although the hearing notifications were not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearings.

The Veteran was scheduled for a Board video-conference hearing in March 2012 at the Lebanon VAMC, and notice was sent to his correct address in February 2012.  The Veteran failed to report for the scheduled hearing.  

However, a February 2012 report of contact reflects that the Veteran notified VA he would not be able to attend the Board hearing.  VA was notified by the Veteran's representative that the Veteran is closer to the Wilkes-Barre VAMC.  The Veteran was rescheduled for a Board video-conference hearing at the Wilkes-Barre VAMC for March 2012, and notice was sent to his correct address in February 2012.  However, in February 2012, prior to the date of such hearing, the Veteran's attorney contacted VA and cancelled the hearing because he was in no condition to travel to the hearing,

In April 2012, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

Also in April 2012, the Board remanded the claims on appeal to the RO for purposes of rescheduling a Board video-conference hearing.  In its remand, the Board noted that failure to appear for a scheduled hearing, without good cause, is a bar to a future hearing, citing 38 C.F.R. § 20.1704.   

The RO subsequently RO scheduled the Veteran for a Board video-conference hearing at the Wilkes-Barre VAMC for a date June 2012; notice of the , and notice was sent to his correct address in May 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and neither he nor his representative has provided any explanation as to why the Veteran did not appear for his scheduled hearing.  Under these circumstances, the Board finds that the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and he has competently reported that he experiences tinnitus.

3.  Although the Veteran has asserted experiencing noise associated with jet engines during, the Veteran has not asserted, and the record does not reflect, that hearing loss or tinnitus was present during service or for many years thereafter, and there is no competent, probative evidence or opinion even suggesting that the hearing loss or tinnitus shown post service is medically related to service, to include any noise exposure therein. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for tinnitus are not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2010 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for  service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2010 rating decision reflects the RO's initial adjudication of the claims.  Hence, the July 2010 letter meets the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and non-VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board finds that no additional RO action to further develop the record in connection with either claim herein decided is warranted.  The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claims for service connection for hearing loss and tinnitus.  However, on these facts, as discussed in more detail, below, no such examination is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain, or development required to create any additional evidence to be considered, in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has reported being exposed to jet engine noise while serving at Camp Geiger, where carrier landings were practiced.  He has also reported that the location of his office, right next to the runway, resulted in an especially noisy environment.  His DD Form 214 reflects that he was the civilian equivalent of a procurement clerk during service.  

The Veteran's service treatment records indicate that  his ears were clinically normal at the time of his examination for release from active duty in February 1954, and his hearing acuity was noted to be 15/15 on spoken and whispered voice testing, bilaterally.

The Board notes, however, that the absence of in-service evidence of a hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for an award of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as with other disabilities, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Post service, a July 2003 VA medical record notes that the Veteran's wife indicated that she noticed that the Veteran had diminished hearing; however, no indication is given as to how soon after service she first noticed his hearing loss.  The Veteran reported noise exposure as a school bus driver and that his brothers had hearing loss.  

A July 2007 letter from a private ear, nose, and throat doctor reflects that the Veteran sought treatment for his right ear symptoms.  He then reported having occasional tinnitus.  He reported "a past history of minimal noise trauma, but does state he has been using his shotgun to shoot woodchucks in his garden recently."  The physician noted that the Veteran had moderate to severe sensorineural hearing loss, and speculated that the right ear symptoms may be due to a sudden exacerbation of hearing impairment.  

An August 2007 VA medical record notes that the Veteran lost his hearing in his right ear two weeks ago, after shooting a groundhog.  

On VA audiological evaluation in August 2007 , audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
65
65
LEFT
30
45
55
65
75

Speech audiometry revealed speech recognition ability of 88 percent in each ear.  These results reflect hearing loss to an extent recognized as a disability for VA purposes.  The Veteran was diagnosed with bilateral mild to profound sensorineural-type hearing loss, poorer in the right ear.  

The audiologist noted that the Veteran had experienced a sudden hearing loss in the right ear months ago.  He was treated with antibiotics and steroids.  There were also changes in low frequency hearing in the right ear as compared to a 2003 evaluation.  Sudden hearing loss syndrome without recovery of some thresholds was noted.

A May 2010 private audiology report notes that the Veteran reported having had significant hearing difficulty for several years.  

The above-cited evidence clearly reflects that the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes, and that he has reported experiencing tinnitus.  Even if the Board was to accept, as credible, the Veteran's assertions of in-service noise exposure, as alleged, the record does not support a finding that there exists a medical nexus between current hearing loss and/or tinnitus and service.  
Initially, the Board notes that there is conflicting evidence of record as to the onset of the Veteran's hearing loss and tinnitus 

In a March 2011 statement, the Veteran's accredited representative asserted that "It is our opinion that [the Veteran's] hearing loss started while in the [United States Marine Corps], and that the only reason he never complained about his hearing was because he was never given the chance during his exit exam."  The representative likewise states that the Veteran "was never given a chance to document his tinnitus while in the service."  However, these assertions are not consistent with the Veteran's own statements concerning the onset of his hearing loss and with the evidence of record.

On his June 2010 claims form, the Veteran reported that his hearing loss and tinnitus began in 1998.  He reported that he began seeking treatment for hearing loss in 1998 and for tinnitus in 2000.  At no time has the Veteran ever actually stated that he experienced hearing loss or tinnitus in service or continuously thereafter.  

Unlike the representative, the Veteran is competent to assert matters of which he has first-hand knowledge, such as the occurrence of in-service injury, to include in-service noise exposure, as well as to report his own symptoms.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding a lay person competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  The Veteran is thus competent to assert that he had in-service noise exposure, as well as when he first began experiencing symptoms of the disabilities for which service connection is sought.  Here, the Board also finds that, because these are matters within the Veteran's personal knowledge, and in view of the totality of the evidence of record,  the Veteran's own assertions are deemed more persuasive than any argument his representative has advanced on his behalf concerning the onset of his disabilities.

As noted above, the Veteran initially claimed that each disability began in 1998, and none of the remaining evidence of record contradicts this estimate.  The Veteran's post-service medical records reflect that he has sought treatment for hearing loss that began following recent acoustic trauma, such as from using a shotgun.  This evidence belies any suggestion by the representative as to continuity of symptoms since service.  The Board also finds it significant that, consistent with the Veteran's reports as to the onset of diminished hearing and ringing in the ears, the first documented evidence of hearing loss or tinnitus was in the 2000's, many years after the Veteran's service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

On the question of whether there exists a medical nexus between the claimed disabilities and service, the Veteran's representative has contended  that the Veteran's hearing loss and tinnitus are related to his in-service noise exposure.  Moreover, the fact that the Veteran has advanced these claims would suggest that he believes there is a relationship between his in-service noise exposure and his current hearing loss and tinnitus.  

However, to whatever extent the Veteran and/or his representative assert that there exists a medical relationship between each disability under consideration and service, such assertions provide no basis for allowance of the claim.  The matter of medical etiology upon which each claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As each is a layperson without appropriate training and medical expertise, neither the Veteran nor his representative is competent to render a probative (persuasive) medical opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In other words, the Veteran and his representative simply cannot support a finding as to a link between hearing loss and tinnitus and in-service noise exposure that occurred more than 40 years earlier, on the basis of lay assertions, alone, as, in this case, lay assertions concerning etiology have no probative value.

Significantly, neither the Veteran nor his representative has presented, identified, or even alluded to the existence of medical evidence or opinion that would provide competent support for the claim.  Moreover, on these facts, VA is not required to arrange for the Veteran to undergo VA examination or to otherwise obtain a competent opinion by an appropriate professional (i.e., a physician or audiologist) in this regard. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability, or persistent or recurrent symptoms of a disability, that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Inasmuch as the record is devoid of any competent, credible, and/or probative evidence to support a finding that the Veteran has had either disability since service, or has had "persistent or recurrent symptoms" of either disability for which service connection is sought, the fundamental requirements for obtaining a VA medical examination are not met with respect to either claims. 

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


